DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 15-16 and 17-20 of Applicant’s Response filed 02/08/2022, with respect to the claim objections, 35 U.S.C. 112(f) interpretation, and 35 U.S.C. 112(b) rejections have been fully considered and are persuasive.  The claim objections, 35 U.S.C. 112(f) interpretation, and 35 U.S.C. 112(b) rejections  have been withdrawn. 
Applicant's arguments, see pages 16-17 of Applicant’s Response filed 02/08/2022 have been fully considered but they are not persuasive.
Applicant argues, on pages 16-17, that the claims recite limitations which cannot be performed in the human mind. Examiner respectfully disagrees. Examiner respectfully notes, as outlined below, that but for the requirement to implement these steps on a set of generic computer components, the claims do no more than recite certain methods of organizing human activity and mental processes. Furthermore, the mere requirement that the information be passed electronically via the generic hardware components recited does not amount to a practical application of the abstract idea. Since the claims clearly recite one or more abstract ideas, and the steps pointed to by Applicant amount to mere generic computer implementation, Applicant’s arguments are found unpersuasive. 
Applicant next argues, on page 17, that the claims reduce a polling interval and therefore represent a technical improvement. Setting aside the fact that this benefit does not necessarily stem from the recited limitations of the claim, Examiner respectfully notes that this alleged benefit would be brought about even if the claim were practiced outside the realm of generic computer components recited, and therefore the benefits is to the abstract idea itself, rather than to any particular computer technology or technical field. Since the claims, at best, represent an improvement to the abstract idea itself and not any particular computing technology or technical field, Applicant’s arguments are found unpersuasive. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. § 101. The claims are drawn to ineligible patent subject matter, because the claims are directed to a recited judicial exception to patentability (an abstract idea), without claiming something significantly more than the judicial exception itself.
Claims are ineligible for patent protection if they are drawn to subject matter which is not within one of the four statutory categories, or, if the subject matter claimed does fall into one of the four statutory categories, the claims are ineligible if they recite a judicial exception, are directed to that judicial exception, and do not recite additional elements which amount to significantly more than the judicial exception itself. Alice Corp. v. CLS Bank Int'l, 375 U.S. ___ (2014).  Accordingly, claims are first analyzed to determine whether they fall into one of the four statutory categories of patent eligible subject matter. Then, if the claims fall within one of the four statutory categories, it must be determined whether the claims are directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea). In determining whether a claim is directed to a judicial exception, the claim is first analyzed to determine whether the claim recites a judicial exception. If the claim does not recite one of these exceptions, the claim is directed to patent eligible subject matter under 35 U.S.C. 101. If the claim recites one of these exceptions, the claim is then analyzed to determine whether the claim recites additional elements that integrate the exception into a practical application of that exception. Claims which integrate the exception into a practical application of that exception are directed to patent eligible subject matter under 35 U.S.C. 101. If the claim fails to integrate the exception into a practical application of that exception, the claim is directed to an abstract idea.  Finally, if the claims are directed to a judicial exception to patentability, the claims are then analyzed determine whether the claims are directed to patent eligible subject matter by reciting meaningful limitations which transform the judicial exception into something significantly more than the judicial exception itself. If they do not, the claims are not directed towards eligible subject matter under 35 U.S.C. § 101.
Regarding independent claims 1, 13, and 14 the claims are directed to one of the four statutory categories (a machine, a process, and an article of manufacture, respectively.) The claimed invention of independent claims 1, 13, and 14 is directed to a judicial exception to patentability, an abstract idea. The 
Mathematical Concepts: mathematical relationships, mathematical formulas or equations, and mathematical calculations;
Certain methods of organizing human activity: fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and 
Mental processes: concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
Claims 1, 13, and 14, as a whole, recite the following limitations:
transmit a periodic request for reservation information . . . . at a first predetermined interval of time, (claims 1, 13, and 14; the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as sales activities and business relations since the limitation recites the periodical sending of a request for reservation information, a step which would be performed by commercial reservation entities performing reservation services for customers)
receive a use start operation to start using the resource; (claims 1, 13, and 14; the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as sales activities and business relations since the limitation recites the receipt of an indication to start using a reserved resource, a step which would be performed by commercial reservation entities performing reservation services for customers)
store reservation information that identifies a reservation for the resource, the reservation information including a use start time of day at which use of the resource is to start,  (claims 1, 13, and 14; the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as sales activities and business relations since the limitation recites the storage of reservation information, a step which would be performed by commercial reservation entities performing reservation services for customers; alternatively, the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation and judgment could store this reservation information)
record a request reception time that indicates the time of day when the periodic request for reservation information is received. . . ,  (claims 1, 13, and 14; the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as sales activities and business relations since the limitation recites recording a time at which a periodic request for reservation information is received a step which would be performed by commercial reservation entities performing reservation services for customers alternatively, the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation and judgment could record this information)
transmit the reservation information. . . in response to the periodic request for reservation information, and  (claims 1, 13, and 14; the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as sales activities and business relations since the limitation recites the sending of reservation in response to a periodic request for such, a step which would be performed by commercial reservation entities performing reservation services for customers)
receive a use start notification indicating that use of the resource has started. . . the use start notification being transmitted. . . in response to receiving the use start operation, wherein the request reception time is recorded at a second predetermined interval of time that is greater than the first predetermined interval; (claims 1, 13, and 14; the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as sales activities and business relations since the limitation recites the receipt of an indication that the usage of a reserved resource has started and the recording of such, a step which would be performed by commercial reservation entities performing reservation services for customers alternatively, the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation and judgment could receive and store this information)
. . . cancels the reservation in a case where the recorded request reception time indicates the periodic request for reservation information is received within the first predetermined interval of time and the use start notification is not received within a predetermined time from the use start time of day, and  (claims 1, 13, and 14; the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as sales activities and business relations since the limitation recites the cancellation of a reservation upon a preset triggering condition, a step which would be performed by commercial reservation entities performing reservation services for customers alternatively, the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation and judgment could cancel a reservation based on this information)
. . .  does not the reservation in a case where the recorded request reception time indicates the periodic request for reservation information is not received within the first predetermined interval of time, even if the use start notification is not received within the predetermined time from the use start time of day. (claims 1, 13, and 14; the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as sales activities and business relations since the 
Moving forward, the above recited abstract idea is not integrated into a practical application. 
The added limitations do not represent an integration of the abstract idea into a practical application because:
the claims represent mere instructions to implement an abstract idea on a computer, and merely use a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 
the claims merely add insignificant extra-solution activity to the judicial exception (activity which can be characterized as incidental to the primary purpose or product that is merely a nominal or tangential addition to the claim). See MPEP 2106.05(g) and/or
the claims represent mere general linking of the use of the judicial exception to a particular technological environment or field of use. See MPEP 2016.05(h)
 Beyond those limitations which recite the abstract idea, the following limitations are added:
A resource reservation system for processing a resource reservation, the resource reservation system comprising: (claim 1; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
a hardware information processing terminal that is communicably connected to a hardware information processing apparatus via a network, and that is configured to be associated with a resource, the hardware information processing terminal including: (claim 1; the broadest reasonable interpretation of this limitation represents mere instructions to 
a first processor; (claim 1; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
and a first memory storing first program instructions that cause the first processor to (claim 1; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
via the network to a hardware information processing apparatus. . . (claims 1, 13, 14; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
and the hardware information processing apparatus that includes: (claim 1; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
a second processor; (claim 1; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation 
and a second memory storing second program instructions that cause the second processor to   (claim 1; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
from the hardware information processing terminal via the network (claims 1, 13, 14; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
. . . to the hardware information processing terminal (claim 1, 13, 14; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
from the hardware information processing terminal, (claim 1, 13, 14; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
by the hardware information processing terminal (claim 1, 13, 14; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest 
by the hardware information processing apparatus (claim 1, 13; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
A resource reservation method performed by a resource reservation system that reserves a resource and includes a hardware information processing terminal that is communicably connected to a hardware information processing apparatus via a network and that is associated with the resource, and the hardware information processing apparatus the processes a resource reservation, the resource reservation method comprising: (claim 13; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
An information processing apparatus that is communicably connected to a hardware information processing terminal via a network and that performs a process (Claim 14; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
a circuitry; (Claim 14; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
and a memory device configured to store the reservation information, the circuitry is configured to; (Claim 14; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
The claims, as a whole, are directed to the abstract idea(s) which they recite. The claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e); Alice Corp. v. CLS Bank Int’l (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).   Therefore, because the claims recite a judicial exception (an abstract idea) and do not integrate the judicial exception into a practical application, the claims, as a whole, are directed to the judicial exception.
Turning to the final prong of the test (Step 2B), independent claims 1, 13, and 14 do not include additional elements that are sufficient to amount to significantly more than the judicial exception, because there are no meaningful limitations which transform the exception into a patent eligible application. 
As outlined above, the claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that 
Furthermore, no specific limitations are added which represent something other than what is well-understood, routine, and conventional activity in the field. See MPEP 2106.05(d). Besides performing the abstract idea itself, the generic computer components only serve to perform the court-recognized well-understood computer functions of receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory. See MPEP 2106.05(d). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.  The specification details any combination of a generic computer system program to perform the method.  Generically recited computer elements do not add a meaningful limitation to the abstract idea because they would be routine in any computer implementation and because the Alice decision noted that generic structures that merely apply the abstract ideas are not significantly more than the abstract ideas.  Therefore, independent claims 1, 13, and 14 are rejected under 35 U.S.C. §101 as being directed to ineligible subject matter.
Claims 2-12, recite the same abstract idea as their respective independent claims.
The following additional features are added in the dependent claims:
Claim 2:
    wherein the reservation information further includes a use end time of day, and the second program instructions further cause the second processor to;
 delete the reservation information in a case where the reservation identified by the reservation information is canceled, and enable registration of new reservation information different from the canceled reservation information until the use end time of day indicated in the deleted reservation information.
The wherein clause merely alters the information used in the abstract ideas outlined above, and further recites one or more abstract ideas for the reasons outlined above. Regarding the deleting and 
Claim 3:
    wherein the second program instructions further cause the second processor to: record a third predetermined interval time of day at which a third predetermined interval of time that is longer than the first predetermined interval of time has passed, and determines that the periodic request for reservation information is not received for at least the first predetermined interval of time when the difference between the recorded request reception time and the third predetermined interval time of day exceeds a threshold value.
Regarding the record and determine steps step, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as sales activities and business relations since the limitation recites the -recording of an interval and determining that a reservation has not been received within this interval, a step which would be performed by commercial reservation entities performing reservation services for customers alternatively, the broadest reasonable interpretation of this limitation recites mental processes since a human using their 
Claim 4:
    wherein the second program instructions further cause the processor to: determine whether to cancel the reservation information only when the predetermined time passes from the use start time of day.
Regarding the determine step step, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as sales activities and business relations since the limitation recites determining whether to cancel a reservation based on a predetermined interval, a step which would be performed by commercial reservation entities performing reservation services for customers alternatively, the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation and judgment could make this determination based on this interval. Regarding the physical components recited, the broadest reasonable interpretation of these limitations represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of these limitations represents mere general linking of the abstract idea to a particular computer environment or field of use. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more. 
Claim 5:
    wherein the second program instructions further cause the second processor to:  not cancel the reservation information even if the use start notification of the resource is not received within the predetermined time from the use start time of day in a case where the periodic request for reservation information is not received for at least the first predetermined interval of time from the hardware information processing terminal, and the reservation information is set to indicate a reception of the use start notification by assuming that the use start notification has been received.
Regarding the not cancel step, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as sales activities and business relations since the limitation recites refraining from canceling a reservation based on predetermined criteria a step which would be performed by commercial reservation entities performing reservation services for customers alternatively, the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation and judgment could refrain from canceling a reservation based on these criteria. Regarding the physical components recited, the broadest reasonable interpretation of these limitations represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of these limitations represents mere general linking of the abstract idea to a particular computer environment or field of use. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more. 
Claim 6:
    wherein the hardware information processing terminal-the second program instructions further cause the second processor to:  display a screen for receiving the use start operation to start using the resource based on the reservation information transmitted from the hardware information processing apparatus, display an issue of using the resource on the screen in a case where the hardware information processing terminal receives the reservation information, in which an issue that the information processing apparatus receives the use start notification is set, and display the issue of using the resource on the screen in the case where the hardware information processing terminal receives the reservation information, in which the issue that the information processing apparatus receives the use start notification is set, upon an assumption by the information processing apparatus of receiving the use start notification of the resource.
 Regarding the determining and displaying of an issue step, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as sales activities and business relations since the limitation recites the -determining and displaying issues with reservations when incongruities have been detected, a step which would be performed by commercial reservation entities performing reservation services for customers alternatively, the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation and judgment could determine whether an issue has arisen based on these conditions and generate a notification of such. Regarding the physical components recited, the broadest reasonable interpretation of these limitations represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of these limitations represents mere general linking of the abstract idea to a particular computer environment or field of use. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more. 
Claim 7:
    wherein the second program instructions further cause the second processor to:  record a determination time when the periodic request for reservation information is determined to be received from the hardware information processing terminal, and determine whether the reservation information is canceled based on the recorded determination time and the use start time of day in a case where the periodic request for reservation information is received within the first predetermined interval of time and the use start notification of the resource is not received within a predetermined time.
Regarding the recording and determining step, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions 
Claim 8:
    wherein the second program instructions further cause the second processor to:  record a communication disconnection time of day in response to detecting that the periodic request for reservation information is not received for the certain time or longer in association with the hardware information processing terminal, and not cancel the reservation information in a case where the use start notification of the resource is not received within a predetermined time from a possible time of the use start operation of the resource and the communication disconnection time of day is recorded within the predetermined time from the possible time of the use start operation of the resource.
Regarding the record and not cancel step, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as sales activities and business relations since the limitation recites recording a disconnection time and determining that a reservation should not be cancelled, a step which would be performed by commercial reservation entities performing reservation services for customers alternatively, the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, 
Claim 9:
    wherein the second program instructions further cause the second processor to: not cancel the reservation information in a case where i)the use start notification of the resource is not received within the predetermined time from the possible time of the use start operation of the resource, and (ii) the communication disconnection time of day is recorded within the predetermined time from a preset time of day that is earlier than the possible time of the use start operation of the resource.
Regarding the not cancel step, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as sales activities and business relations since the limitation recites refraining from canceling a reservation if conditions have not been met, a step which would be performed by commercial reservation entities performing reservation services for customers alternatively, the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation and judgment could make this determination and refrain from canceling a reservation. Regarding the physical components recited, the broadest reasonable interpretation of these limitations represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of these limitations represents mere general linking of the abstract idea to a particular computer environment or field of use. 
Claim 10:
    wherein the second program instructions further cause the second processor to:  set a timer that is reset in a case where the periodic request for reservation information is received, periodically check to determine whether the timer is timed out, and determine that the periodic request for reservation information is not received for the first predetermined interval of time or longer in a case where the timer is timed out.
Regarding the set, check, and determine step, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as sales activities and business relations since the limitation recites the -setting of a timer, determining whether it has timed out and determining whether a request for reservation has been received, a step which would be performed by commercial reservation entities performing reservation services for customers alternatively, the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation and judgment could set a timer, determine if it has lapsed, and determine whether a reservation information request has been received. Regarding the physical components recited, the broadest reasonable interpretation of these limitations represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of these limitations represents mere general linking of the abstract idea to a particular computer environment or field of use. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more. 
Claim 11:
  wherein a count value of the timer is invisible until the timer is timed out.
   The broadest reasonable interpretation of these limitations represents mere general linking of the abstract idea to a particular computer environment or field of use. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more.
Claim 12:
wherein the second program instructions further cause the second processor to: record a list of a plurality of hardware information processing terminals from which the periodic request for reservation information has not been received for the first predetermined interval of time or longer, and transmit an email indicating an event to an administrator at every passage of the first predetermined interval of time, the event being the detection of a disconnected state in the plurality of the hardware information processing terminals in the list.     
Regarding the recording and transmitting step step, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as sales activities and business relations since the limitation recites the -recording of which users have not requested reservation information and the sending of an email upon detection of an event, a step which would be performed by commercial reservation entities performing reservation services for customers alternatively, the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation and judgment could record this information, make this determination, and notify an administrator based on this. Regarding the physical components recited, the broadest reasonable interpretation of these limitations represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of these limitations represents mere general linking of the abstract idea to a particular computer environment or field of use. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more. 
The above limitations do not represent a practical application of the recited abstract idea. The claim limitations do not present improvements to another technological field, nor do they improve the 
Furthermore, the added limitations do not direct the claim to significantly more than the abstract idea. No specific limitations are added which represent something other than what is well-understood, routine, and conventional activity in the field. See MPEP 2106.05(d). Accordingly, none of the dependent claims 2-12, individually, or as an ordered combination, are directed to patent eligible subject matter under 35 U.S.C. 101.
Please see MPEP §2106.05(d)(II) for a discussion of elements that the Courts have recognized as well-understood, routine, conventional, activity in particular fields.
Please see the 2019 Revised Patent Subject Matter Eligibility Guidance issued October 17, 2019 which can be found at: https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf
Please see the Preliminary Examination Instructions in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. V. CLS Bank International, et. al. 573 U.S. ___ (2014) (found at http://www.uspto.gov/patents/announce/alice_pec_25jun2014.pdf) and the USPTO guidance materials regarding §101 analysis at http://www.uspto.gov/patent/laws-and-regulations/examination-policy/2014-interim-guidance-subject-matter-eligibility-0, which includes the Federal Register guidance and notice, a quick reference sheet, and the training slides. See also MPEP §2106.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624. The examiner can normally be reached Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMETT K. WALSH/
Primary Examiner, Art Unit 3628